Citation Nr: 0611204	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-31 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to retroactive payments of Survivors' and 
Dependents' Educational Assistance (Chapter 35 educational 
benefits) for coursework prior to April 2003.  



ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from March 1966 to March 1969.  
The appellant is his daughter.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 decision of the St. Louis Education 
Center which denied the appellant's claim for retroactive 
payments of Chapter 35 educational benefits for courses 
completed prior to April 8, 2003.  


FINDINGS OF FACT

1.  In a February 2001 rating decision, the veteran, who is 
the appellant's father, was granted a permanent and total 
disability rating, effective in 1995.  

2.  The appellant's initial application for Chapter 35 
educational assistance was received April 8, 2004.  


CONCLUSION OF LAW

Chapter 35 educational benefits may not be paid for education 
pursued by the appellant for the period prior to April 8, 
2003.  38 U.S.C.A. §§ 3501, 3513 (West 2002); 38 C.F.R. §§ 
21.1029, 21.3130(e), 21.4131(d) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  
There is no possibility that any additional notice or 
development would aid the appellant in substantiating her 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Thus, any deficiency of notice or of the duty to 
assist constitutes merely harmless error.  

The appellant was born in 1970.  In 1992, she was removed 
from her father's VA compensation award as she was over the 
age of 18 and not attending school.  In a February 2001 
rating decision, the veteran was adjudicated permanently and 
totally disabled, and entitlement to eligibility for DEA was 
established, effective January 27, 1995.  

In April 2004, the appellant's original application for 
Chapter 35 educational assistance benefits, VA Form 22-5490, 
was received.  In June 2004, enrollment certifications for 
course work for the period from September 2002 to December 
2003, at Northwood University, were received.  

In June 2004, the RO denied entitlement to dependents' 
educational assistance for school attendance prior to April 
8, 2003, one year prior to the date of her claim.  In 
general, the commencing date of an award of Chapter 35 
educational benefits will not be earlier than the date one 
year prior to the date of receipt of the application or 
enrollment certification, whichever is later.  38 C.F.R. §§ 
21.3130(e), 21.4131(d).  

It is not disputed that the appellant's application for 
Chapter 35 benefits was not received by VA earlier than April 
2004.  The act of enrolling in an approved school is not an 
informal claim.  38 C.F.R. § 21.1029(d)(ii)(4).  Rather, the 
appellant contends that she did not apply for Chapter 35 DEA 
prior to April 2004 because she was unaware of her 
entitlement.  She contends that neither she nor her father, 
the veteran, was ever notified by VA of her entitlement to 
DEA.  In support, she points to the February 2001 
notification to the veteran of his total disability rating.  
This determination also informed him that his wife was 
eligible for DEA, but did not mention his children.  She 
states that when she finally became aware of the benefit, she 
was told that due to her special circumstances, she would be 
entitled to retroactive benefits.  

With respect to this latter argument, the law does provide 
for certain circumstances under which retroactive benefits 
may be authorized when there is a retroactive award of the 
veteran's permanent and total disability rating, but this 
requires, among other things, that the applicant submit to 
the VA an original application for educational assistance 
under Chapter 35 within one year of the date that the VA 
makes the rating decision which formed the basis for 
eligibility for Chapter 35 educational benefits.  38 U.S.C.A. 
§ 5113 (West 2002).  That was not done in this case.  She 
claims, however, that she was unaware of her entitlement at 
that time.

However, the notice provided to the veteran in February 2001 
also included a pamphlet explaining the education benefits; 
an application form for DEA; and a copy of VA Form 21-8760, 
Additional Information for Veterans with Service-Connected 
Permanent and Total Disability.  All of these contained 
additional explanation of the educational assistance 
available, including the potential recipients.    

Moreover, the VA's failure to furnish a claimant or potential 
claimant any form or information concerning the right to file 
a claim or to furnish notice of the time limit for the filing 
of a claim for educational assistance will not extend the 
time periods allowed for these actions.  38 C.F.R. § 
21.1032(a).  This regulation is in accord with a number of 
precedential Court decisions, which have held that payments 
of monetary benefits from the Federal Treasury must be 
authorized by statute, notwithstanding incomplete or even 
erroneous information provided by Government employees, and 
regardless of extenuating circumstances or claims of 
fairness.  See, e.g., Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 
2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); 
Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, 
federal laws authorizing monetary benefits are enacted by 
Congress, and, unless an individual meets all of the 
requirements of a particular law, including time limits, he 
or she is not entitled to the benefit; indeed the benefit 
cannot be awarded, regardless of the circumstances.  

Under certain circumstances, a statutory filing period may be 
equitably tolled due to conduct of VA.  See Bailey v. West, 
160 F.3d 1360, 1365 (Fed. Cir. 1998).  However, equitable 
relief is granted rarely, such as in a case where a claimant 
actively pursued judicial remedies but has filed a defective 
pleading or where a claimant has been induced or tricked by 
his adversary's misconduct into allowing the filing deadline 
to pass.  Pfau v. West, 12 Vet. App. 515, 517 (1999), citing 
Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).  
The Federal Circuit specifically held in Bailey that 
equitable tolling in the paternalistic veterans' benefits 
context does not require misconduct (such as trickery); 
however, Bailey does require the appellant to have been 
"misled by the conduct of his adversary into allowing the 
filing deadline to pass."  Bailey, 160 F.3d at 1365; see 
also (William) Smith v. West, 13 Vet. App. 525 (2000).  The 
February 2001 letter to the veteran did not result from any 
misconduct on VA's part.  The reason that the appellant and 
her sister were omitted from the notification was that they 
were no longer the veteran's dependents.  Moreover, the 
omission of them by name from the letter was corrected by the 
additional information, discussed above, which was included 
with that letter.  

The Board notes that in a similar case where the claimant 
began and completed educational endeavors without claiming 
assistance from VA, the Court held that the Secretary was 
precluded from reimbursing the appellant for his educational 
expenses without first putting VA on notice that such 
expectation existed, i.e., by filing an application.  
Erspamer v. Brown, 9 Vet App 507, 510-11 (1996).  The Court 
remarked that Chapter 35 benefits were instituted to provide 
dependents educational opportunities which would otherwise be 
impeded or interrupted for reason of the disability or death 
of a parent from a disease incurred in service, and to ensure 
that such dependents are aided in obtaining the education 
status which they might have aspired to and obtained but for 
the disability or death of such parent.  Id. at 509.  
Likewise, in the instant case, there is nothing in the record 
to indicate that the appellant's education has been impeded 
or interrupted by any reliance upon any action of VA in 
regard to the veteran's claim for a total and permanent 
disability.  There is also no evidence here that the 
appellant had an expectation VA would pay for her education 
when she undertook her course of study.  The first evidence 
of such an expectation consists of her 2004 claim.  

Since the appellant's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  Thus, the Board, while sympathetic to the 
appellant's arguments, is unable to provide a legal remedy.  







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to the retroactive award and payment of 
educational benefits under Chapter 35, Title 38, United 
States Code for the appellant's pursuit of education for the 
period prior to April 8, 2003, is denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


